     Case 1:16-cv-00150-DAD-BAM Document 66 Filed 11/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GARY RAY BETTENCOURT,                            Case No. 1:16-cv-00150-DAD-BAM (PC)
12                       Plaintiff,                    ORDER CONSTRUING PLAINTIFF’S
                                                       LETTER AS A MOTION FOR CASE
13           v.                                        UPDATE
14    PARKER, et al.,                                  ORDER GRANTING MOTION FOR CASE
                                                       UPDATE
15                       Defendants.
                                                       (ECF No. 65)
16

17          Plaintiff Gary Ray Bettencourt (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s claims of deliberate indifference in violation of the Eighth Amendment against

20   Defendant Crooks for pulling two teeth that did not need to be pulled, and against Defendants

21   Parker and Guzman for filing down six healthy teeth with a dental tool used for drilling cavities.

22          On September 9, 2020, the Court identified this case as an appropriate case for the post-

23   screening ADR (Alternative Dispute Resolution) project, set the case for a November 10, 2020

24   settlement conference, and stayed the action. ((ECF No. 57.) On October 6, 2020, Defendants

25   filed a request to opt-out of alternative dispute resolution. (ECF No. 62.) The Court granted the

26   request, lifted the stay, and vacated the November 10, 2020 settlement conference. (ECF No. 63.)

27   On October 7, 2020, the Court also opened discovery and issued a Discovery and Scheduling

28   Order. (ECF No. 64.)
                                                       1
     Case 1:16-cv-00150-DAD-BAM Document 66 Filed 11/16/20 Page 2 of 2


 1          Currently before the Court is a letter from Plaintiff concerning the Court’s Discovery and

 2   Scheduling Order, filed November 12, 2020. (ECF No. 65.) Although difficult to understand, it

 3   appears Plaintiff is confused about whether the settlement conference will go forward, and

 4   believes that prison staff may be interfering in his case. (Id.) The Court construes the letter as a

 5   motion for a case update and finds that a response from Defendants is not necessary. The motion

 6   is deemed submitted. Local Rule 230(l).

 7          Plaintiff is informed that there has been no interference by medical or prison staff with

 8   this case. The settlement conference was vacated by the Court after Defendants opted out of the

 9   ADR project, and this action is now proceeding with discovery according to the Court’s October

10   7, 2020 Discovery and Scheduling Order. No other orders have been issued since the October 7,

11   2020 Discovery and Scheduling Order. This case is not currently set for any other settlement

12   conferences or hearings.

13          Accordingly, IT IS HEREBY ORDERED as follows:

14      1. Plaintiff’s letter concerning the Court’s Discovery and Scheduling Order, (ECF No. 65), is

15          construed as a motion for case update; and

16      2. Plaintiff’s motion for case update, (ECF No. 65), is GRANTED as discussed above.

17
     IT IS SO ORDERED.
18

19      Dated:     November 16, 2020                           /s/ Barbara   A. McAuliffe             _
                                                        UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                        2
